COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-13-00060-CR


CURTIS ROSCOE STAFFORD                                              APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

          FROM THE 432ND DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1276266D

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      A jury convicted Appellant Curtis Roscoe Stafford of aggravated sexual

assault and assessed his punishment at twenty-two years’ confinement. The trial

court sentenced him accordingly and ordered that he serve the sentence

concurrently with a prior 1985 conviction to the date of sentencing but

consecutively thereafter. Appellant brings a single issue on appeal, arguing that


      1
       See Tex. R. App. P. 47.4.
the trial court abused its discretion and reversibly erred by admitting during the

guilt phase of his trial not only evidence of the fact of the 1985 aggravated

robbery conviction but also details of the underlying facts that include evidence of

an aggravated sexual assault that did not result in conviction. We affirm.

                                   Background

      The evidence in this case is essentially a swearing match.

The Complainant’s Version

      The complainant testified that she walked to a convenience store on the

January night of the alleged offense and that she asked Appellant for a ride

home. Instead of taking her home, he took her to a road that ended at an iron

gate with a horseshoe and longhorn design. He stopped the car and got out,

saying he had to “go to the bathroom.”         Instead, he came around to the

passenger seat, got into the car, and grabbed her arm. The complainant testified

that Appellant ordered her to perform fellatio and pulled out a black .380 Kel-Tec

handgun. She complied with his orders. Then he ordered her to pull down her

pants and get on top of him. When she complied with that order, he penetrated

her vagina with his penis.

      The complainant testified that while he assaulted her, Appellant told her

that he ought to kill her. She asked him if she could pray. After the assault, he

instructed her to clean him up and not to get anything on his clothes. He wanted

her to use her mouth, but instead, she used her underwear, pink panties. When

she finished cleaning up, she threw the panties out the car window. Appellant


                                         2
drove her to a church and told her to get out and walk in front of the car. Instead,

when she got out of the car, she ran until she arrived at home. Her boyfriend

was waiting for her, and when he saw her, he asked her what had happened.

        The complainant took a shower and went to bed, although her boyfriend

told her that she should call the police and go to the hospital. The next morning,

she went to the hospital, where medical personnel performed a rape exam. She

also spoke with the police.

Appellant’s Version

        Appellant testified that at around 9:00 p.m. on a January night, he got off

work at a car lot in Arlington where he had been employed for about a year and a

half. He drove down Riverside Drive, saw a convenience store, and stopped to

get some cigarettes. When he got out of the car, the complainant smiled at him.

After buying cigarettes, he got back in his car, lit a cigarette, and took a drink of

beer.    The complainant was still standing there.      Appellant rolled down the

window and asked her what she was doing. She replied that she wanted to have

some fun. He asked her what kind of fun she wanted to have. She did not reply

but got into the car.      Appellant started driving south on Riverside.        The

complainant told him to make a right and then a left, and he followed her

directions. Appellant stopped the car, and he and the complainant talked for a

few minutes. Then, he got out of the car to use the restroom, got back in the car

on the driver’s side, and pulled a pipe out. The complainant asked him why he

was getting in on the driver’s side, and he asked her what she meant. She said,


                                         3
“We fixing to take care of business.” He got out and got back in the car on the

passenger’s side. The complainant suggested using crack. She had her own

crack pipe, and they both smoked crack. He also offered her some beer, but she

said that she did not like beer.

      Appellant testified that the complainant got completely naked, he pulled his

pants down, and they started having consensual sex. When she was pulling her

pants down, he heard something fall but did not pay any attention at that time.

While they were having sex, the complainant reached back and tried to pick it up.

That was when he saw that it was a small gun. She grabbed it as though she

was going to pull it around and point it at him. He pulled her hand back, held her

wrist with his right hand, and clutched the gun in his left hand. He threw it under

the driver’s seat and asked her what she was doing with the gun. He asked if

she was trying to rob him. The complainant replied that she was not. At that

time, they were finished having sex, and he told her to put on her clothes.

      The complainant used her panties to clean up, threw the panties out the

car window, and pulled her pants on. She said that she threw her panties away

because she did not want her boyfriend to know that she had been out having

sex. Appellant paid her $20 before she left. He put it on the dashboard on the

passenger side, and she picked it up. The complainant told Appellant that she

wanted to be dropped off at a nearby church, and he took her there and left her.

      Appellant testified that he made no threats to the complainant at all. He

said that he did not remember her crying at all and that she had no reason to cry.


                                         4
He insisted that they had both agreed to have sex and to use drugs. He denied

that he had raped her. He threw the gun away in a field across from a motel at

an old wrecking yard, Aztec Wrecking Service.

                               Extraneous Offense

      During the State’s case in chief, and prior to Appellant testifying, the State

called B.C. to testify over Appellant’s objection.     The trial court gave him a

running objection. In the presence of the jury, B.C. testified that on April 3, 1985,

she was working at a convenience store as a cashier from 10:00 p.m. until 7:00

a.m. Appellant came into the store about 3:00 a.m., and after talking a bit, he

pulled a knife and said that he was going to rob her. He told B.C. to hand him

the money from the cash register, and she did. But instead of leaving, he stayed.

When a customer came in, Appellant acted like he was her boyfriend. After the

customer left, Appellant threatened to kill her with the knife. He made B.C. lie

down on the floor behind the counter and sexually assaulted her.

      When another customer came in about an issue with the gas pump, B.C.

had to go outside, and Appellant went with her. At the first opportunity, B.C. ran

across the street to the closest place she could find that was open and asked

them to call the police.

      This incident occurred almost twenty-eight years before the trial in the

instant case and resulted in a judgment of guilt to a charge of aggravated

robbery. Appellant was released from the penitentiary on July 9, 2009. The trial

court instructed the jury to consider the evidence of the extraneous offense for


                                         5
“motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of

mistake or accident” only.

                                    Analysis

      In his sole issue, Appellant challenges the trial court’s admission of

evidence concerning his 1985 aggravated robbery conviction, including details of

a related aggravated sexual assault that did not result in conviction. The State

argues forfeiture, challenging the sufficiency of the objection, contending that

Appellant failed to object when the evidence was offered and that by taking the

stand and testifying concerning the 1985 offense, he forfeited any prior objection

to testimony about the offense. The State is incorrect.

      Outside the presence of the jury, Appellant objected to testimony about the

1985 offense under rule 403 on the grounds that “the prejudicial effect far

outweighs any probative value.” See Tex. R. Evid. 403. He also objected under

rule 404(a) that the evidence was being offered to show character conformity and

that the offense occurred 28 years before, which we treat, as the trial judge

obviously did, as a remoteness objection. See Tex. R. Evid. 404(a). Further, he

objected that although he was convicted of the prior aggravated robbery, he was

not convicted of the prior aggravated sexual assault. Rather, that offense was

dismissed under section 12.45 of the penal code as part of the plea bargain

agreement.    See Tex. Penal Code Ann. § 12.45 (West 2011).              All these

objections were presented to the trial judge, who overruled them and granted the

defense a running objection sua sponte.        Thus, we conclude Appellant has


                                        6
preserved this issue for our review. See Tex. R. App. P. 33.1(a); Tex. R. Evid.

103(a)(1); Sattiewhite v. State, 786 S.W.2d 271, 283 n.4 (Tex. Crim. App. 1989),

cert. denied, 498 U.S. 881 (1990) (explaining that “as long as the running

objection constituted a timely objection, stating the specific grounds for the ruling,

the movement desired the court to make (if the specific grounds were not

apparent from the context of the running objection) then the error should be

deemed preserved by an appellate court”).

      To be convicted of sexual assault, Appellant must have engaged in the

conduct without the complainant’s consent. A complainant’s lack of consent is

the essence of the offense of sexual assault. See Rubio v. State, 607 S.W.2d
498, 501 (Tex. Crim. App. 1980). “When the defensive theory of consent is

raised, a defendant necessarily disputes his intent to do the act without the

consent of [the complainant]. His intent is thereby placed in issue.” Id.; see

Martin v. State, 173 S.W.3d 463, 466 (Tex. Crim. App. 2005) (“In this case, lack

of consent is an element of the alleged offense and was hotly disputed. The

extraneous-offense evidence in this case was admitted only after appellant

testified that his sexual intercourse with the complainant was consensual.”

(citations omitted)).

      The trial court found that Appellant had opened the door to evidence of the

1985 sexual assault and robbery through cross-examination of the complainant

by challenging the complainant’s credibility, by suggesting that she brought the

weapon, and by suggesting that she is a prostitute who was not sexually


                                          7
assaulted but rather engaged in consensual sexual activity. The trial court also

held that the 1985 offenses were not too remote because Appellant was released

from prison less than ten years earlier, was still on parole at the time of the

offense, and was currently in jail because his parole had been revoked.

      The Texas Court of Criminal Appeals has explained the interplay of Rules

of Evidence 403 and 404:

              TEX. R. EVID. 404(b) states that “[e]vidence of other crimes,
      wrongs, or acts is not admissible to prove the character of a person in
      order to show action in conformity therewith.” TEX. R. EVID. 403 provides
      that even relevant evidence may be excluded “if its probative value is
      substantially outweighed by the danger of unfair prejudice, confusion of the
      issues, or misleading the jury . . . .” “‘Relevant evidence’ means evidence
      having any tendency to make the existence of any fact that is of
      consequence to the determination of the action more probable or less
      probable than it would be without the evidence.” However, Rule 404(b)
      also provides that extraneous offense evidence may “be admissible for
      other purposes, such as proof of motive, opportunity, intent, preparation,
      plan, knowledge, identity, or absence of mistake or accident[.]” This list is
      illustrative, rather than exhaustive, and extraneous-offense evidence may
      be admissible when a defendant raises a defensive issue that negates one
      of the elements of the offense. Thus, a party may introduce evidence of
      other crimes, wrongs, or acts if such evidence logically serves to make
      more or less probable an elemental fact, an evidentiary fact that
      inferentially leads to an elemental fact, or defensive evidence that
      undermines an elemental fact. “Whether extraneous offense evidence has
      relevance apart from character conformity, as required by Rule 404(b), is a
      question for the trial court.”

Martin, 173 S.W.3d at 466 (citations omitted).

      The case now before this court does not involve a distinctive course of

conduct, and the 1985 aggravated sexual assault is similar to the current

allegations only in that a gas station with convenience store was involved. There

is no suggestion that the sexual assault the complainant testified to was an


                                        8
accident. But we do not have to determine that the evidence of the 1985 sexual

assault was not offered for character conformity.        See Tex. R. App. 47.1.

Instead, we first address the effect of Appellant’s decision to take the stand and

subject himself to impeachment.

      As the Texas Court of Criminal Appeals has explained,

             The general rule is that error regarding improperly admitted
      evidence is waived if that same evidence is brought in later by the
      defendant or by the State without objection. However, error is not
      waived when the evidence is brought in later in an effort to meet,
      rebut, destroy, deny or explain the improperly admitted evidence.

Rogers v. State, 853 S.W.2d 29, 35 (Tex. Crim. App. 1993) (citations omitted).

After the trial court admitted the details of the 1985 offense, Appellant’s position

was that the evidence was improperly admitted and that he needed to take the

stand to meet, rebut, destroy, and explain that evidence. He did take the stand

and subjected himself to impeachment by proof of his prior felony conviction.

While the fact of a prior felony conviction may be admissible, the details of the

offense normally are not. Murphy v. State, 587 S.W.2d 718, 722 (Tex. Crim.

App. 1979). But Appellant did not merely meet, rebut, destroy, and explain the

details of the 1985 offense. He also testified to many recent additional offenses

and bad acts, including fifteen to twenty prostitution offenses by employing the

services of prostitutes, drinking beer, using drugs, and seeking prostitutes while

on parole.    Appellant additionally testified that he was in classes for sex

offenders, he participated in AA and NA, and he thought he was in anger control

classes.


                                         9
      Without deciding whether the trial court abused its discretion by admitting

details of the 1985 sexual assault, we hold that any error resulting from the

admission was harmless in light of Appellant’s expansive testimony. Appellant

himself testified on direct examination that he was in counseling as a sex

offender when he encountered the complainant in the instant case. That alone,

in the context of this trial, opens the door to questions about his history of sex

offenses. Additionally, implicit in the fact of treatment as a sex offender is the

inference that Appellant is a sex offender and was a sex offender before

encountering the complainant. Also, the snapshot of his life at the time of the

encounter was that of a life out of control, mired in illicit sex, drugs, and alcohol.

It is reasonable to conclude that the jury would be more affected by Appellant’s

conduct and character at the time of the more recent offense than his conduct

twenty-eight years ago.     Further, his strategy of open honesty with the jury

appears to have been reasonably successful. Although the jury was instructed to

assess Appellant’s punishment at fifteen to 99 years or life, the jury chose to

assess a twenty-two-year sentence, which is in the lower range. Finally, the trial

court issued a standard extraneous offense limiting instruction. Given our review

of the record as a whole, we conclude that any error was harmless. See Tex. R.

App. P. 44.2(b); Motilla v. State, 78 S.W.3d 352, 355 (Tex. Crim. App. 2002);

Solomon v. State, 49 S.W.3d 356, 365 (Tex. Crim. App. 2001); Johnson v. State,

967 S.W.2d 410, 417 (Tex. Crim. App. 1998); King v. State, 953 S.W.2d 266, 271




                                         10
(Tex. Crim. App. 1997) (citing Kotteakos v. United States, 328 U.S. 750, 776, 66
S. Ct. 1239, 1253 (1946)).

      Appellant also argues in a subissue that a rule that vigorous cross-

examination of the complainant opens the door to otherwise inadmissible

extraneous acts of misconduct is an impermissible limitation of his Sixth

Amendment right of cross-examination.         Appellant raises this constitutional

complaint for the first time on appeal. To preserve a complaint for appellate

review, a party must have presented to the trial court a timely request, objection,

or motion that states the specific grounds for the desired ruling, if they are not

apparent from the context of the request, objection, or motion. Tex. R. App. P.

33.1(a); Layton v. State, 280 S.W.3d 235, 238–39 (Tex. Crim. App. 2009)

(requiring timely objection to preserve a complaint for appellate review). Further,

the complaint on appeal must be the same as that presented in the trial court or

the error is forfeited. Heidelberg v. State, 144 S.W.3d 535, 537 (Tex. Crim. App.

2004). Appellant therefore forfeited this complaint.

                                   Conclusion

      Because any error in admitting details of the 1985 robbery and sexual

assault was harmless and Appellant did not preserve his constitutional complaint,

we overrule his sole issue and affirm the trial court’s judgment.



                                                    /s/ Anne Gardner
                                                    ANNE GARDNER
                                                    JUSTICE


                                         11
PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 13, 2014




                               12